Citation Nr: 0829511	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-00 024 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral tinnitus, currently rated as 10 percent 
disabling, to include entitlement to separate evaluations 
for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision continued a 10 percent 
evaluation for the veteran's service-connected bilateral 
tinnitus, effective from January 12, 1978.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent evaluation, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA). The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here. VAOPGCPREC 2-2004 held that under 38 U.S.C.A. § 5103(a) 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for service- connected 
tinnitus because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by current Diagnostic Code 6260 and by the 
previous versions of Diagnostic Code 6260 as interpreted by 
VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome. The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007). The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired. The veteran has waived his right to a hearing 
before the Board.

II.  Law and Analysis

In an October 2005 rating decision, the RO denied an increase 
for the veteran's assigned 10 percent rating for tinnitus.  
The RO denied the veteran's request because under 38 C.F.R. § 
4.87, Diagnostic Code 6260, there is no provision for 
assignment of a separate 10 percent schedular evaluation for 
tinnitus of each ear.  It was stated that the 10 percent 
rating was the maximum disability rating allowable for 
tinnitus, unilateral or bilateral.  The veteran appealed that 
decision to the Board, maintaining that he should have a 
separate 10 percent rating for tinnitus in each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  Since the claim on appeal was 
filed after this revision, in May 2005, consideration of 
Smith v. Nicholson, 19 Vet. App. 63 (2005), which addressed 
the pre-June 13, 2003, versions of Diagnostic Code 6260, is 
not warranted.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect following June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, there is no indication in the record that the 
veteran's service-connected tinnitus, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), has necessitated 
frequent periods of hospitalization, or is otherwise so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that referral of the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an increased rating, in excess of 10 percent, 
for service-connected tinnitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


